Citation Nr: 0915267	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-33 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado that denied the benefit sought on 
appeal.  The Veteran, who had active service from January 
1943 to March 1946, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.  


FINDING OF FACT

Bilateral hearing loss was not manifested during active 
service, or within one year of discharge from service, and is 
not shown to be causally or etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in January 2006 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

The issue before the Board involves a claim of entitlement to 
service connection for bilateral hearing loss.  Applicable 
law provides that service connection will be granted if it is 
shown that the Veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as sensorineural 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The Veteran's service treatment records are negative for any 
indication of hearing loss during service.  In November 1942, 
the Veteran's left and right ear hearing was 30/30 when 
tested for conversational speech.  On the November 1946 
separation examination, the Veteran's hearing was again 
scored 30/30 for both left and right ear hearing when tested 
for conversational speech.  It was also described as 15/15 
for both left and right ear hearing when tested for whispered 
voice.  On that examination, the examiner noted an operation 
on ear in 1943.  No details or records from this operation 
appear to be contained in the claims file.  At the August 
2008 hearing, the Veteran's representative pointed to a 1943 
statement in the Veteran's service treatment records that 
links his hearing loss to his service.  After a thorough 
review of the record, the statement of interest does not 
appear to be included in the claims folder.  

The Veteran was afforded a VA examination in October 2006.  
His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
85
85
85
LEFT
20
20
55
65
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
These results revealed moderate to severe mixed hearing loss 
in the right ear and mild to moderately severe sensorineural 
hearing loss above 1000 Hz.  The examiner noted that the 
evidence shows noise exposure while in service; however he 
opined that the evidence is insufficient to determine if 
hearing loss was actually incurred while in service without 
resorting to mere speculation.  

After reviewing the competent medical evidence, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for bilateral hearing loss.  
The law provides that service connection may not be based on 
a resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The 
competent medical evidence fails to show any nexus between 
the Veteran's current hearing loss and his active service 
without resorting to speculation.  

Service treatment records do not show that bilateral hearing 
loss was manifested during service.  In addition, the record 
contains no evidence of hearing loss complaints or clinical 
findings for over 50 years after service, until a hearing 
test completed in April 2000.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

While acknowledging the Veteran's belief that his current 
disability is related to his activities during service, it is 
well established that as lay persons, neither the Veteran, 
his representative, nor the Board are shown to be competent 
to offer such a medical opinion.  See generally Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, based upon the lack 
of hearing loss in service, or for many years following 
service, the lack of a medical opinion connecting the 
Veteran's current disability and service, and the significant 
amount of time between service and any record of hearing 
loss, the Board finds that the Veteran's claim for service 
connection must be denied.

Based on the competent evidence of record, the Board finds 
that a preponderance of the evidence is against the finding 
of service connection for bilateral hearing loss.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


